Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert J. Smith on Friday, July 22, 2022 @1:44 pm.

The application has been amended as follows: 

Title
replace “CHEMICAL COMPOUNDS”   with  
-- OXEPINOPYRAZOLE DERIVATIVES AS INHIBITORS OF 
P13-KINASE ACTIVITY -- . 

In the Specification
Page 1: replace 
“CROSS-REFERENCE TO RELATED APPLICATIONS 
This is the U.S. National Stage application submitted under 35 U.S.C. §371 for International Application No. PCT/EP2018/059612, filed 
April 16, 2018, which claims priority to Application No. GB 1706102.9, filed April 18, 2017 all of which are incorporated herein by reference in their entireties.”  

With
  
-- CROSS-REFERENCE TO RELATED APPLICATIONS 
This is the U.S. National Stage application submitted under 35 U.S.C. §371 for International Application No. PCT/EP2018/059612, filed 
April 16, 2018, which claims priority to Application No. GB 1706102.9, filed April 18, 2017. -- .


In the Claims
Claim 13, line 1 of the claim:
	replace “treating”  with  
-- alleviating one or more symptoms associated with 
or slowing the progression of -- . 



Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. The present claimed invention is directed to a compounds of formula (I), 
    PNG
    media_image1.png
    151
    124
    media_image1.png
    Greyscale
, pharmaceutical compositions comprising a compound of present formula (I) and methods of using compounds of present formula (I).  The novel and nonobvious aspect of this invention involves the substituents that the define the present R1 and R2 variables.  The closest prior art of record WO 2014/023258 A1 to Brookfield et al. who teach compounds of formula (AA), 
    PNG
    media_image2.png
    219
    196
    media_image2.png
    Greyscale
 (page 2) and specifically disclose Examples 71a and 71b on page 178,
    PNG
    media_image3.png
    274
    662
    media_image3.png
    Greyscale
.  However, Brookfield et al. fail to teach or suggest or motivate one skilled in the art toward the present claimed compounds.  Therefore, the present claimed invention is allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



July 26, 2022
Book XXVII, page 79